DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and related arguments with respect to the 112, 2nd rejections have been fully considered and are persuasive.  Therefore, these 112, 2nd rejections have been withdrawn. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant’s amendments related to the constant current device (previously recited in claim 8) have changed the scope/interpretation of this claim limitation OR this could be considered applicant specifically challenging the examiner’s statement of official notice that such a constant current device is well-known.  Either way, the examiner has found a new prior art reference (US 2008/0272277 to Wei) that explicitly teaches the claimed constant current device. 
Regarding applicant’s remaining/pertinent arguments related to Walsh, Altshuler and Rose, the examiner is not persuaded.  First, it is emphasized that Walsh (the primary reference) teaches the claimed configuration of a housing connected to a light conduit (See Figs. 12, 13 and 15A-B).  Specifically, in any of these embodiments the light source (12, 16, 18 or 1500) is located in a separate housing (inherent in order to 
Regarding Rose, applicant argues “In the context of the rejection of claim 18, the Office cited Rose for teaching optical fibers can be made of plastic and that it would be obvious to substitute known materials to yield predictable results of propagating light down an optical fiber. (Office Action, pg. 6.) Applicant, however, uses a plastic or non-thermal conductive material to prevent conduction of heat from the light source to the distal end of the light conduit. ( [0027].) Accordingly, this is not an obvious substitution.”  It is emphasized that just because applicant has a specific reason (that is not explicitly recognized by the prior art) for using plastic or non-thermal conductive materials for the optical fiber does not rebut an obviousness rejection. MPEP 2145 states “mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention” and “the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”.  
It is clearly established in the primary reference that other materials for the optical fiber core can be used, i.e. “silica, or the like”.  And in the exact same field of 
It is emphasized that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See new 103 rejection below for further explanation/details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0217665 to Walsh et al. in view of US 5,993,442 to Omori in view of US 2007/0027443 to Rose et al. in view of US 2010/0167226 to Altshuler et al and further in view of US 2008/0272277 to Wei.
[Claims 1, 4-6, 8, 17 and 19] Walsh discloses a device (Figs. 12, 13 and 15A-B) for disinfecting an area of interest (“photo-activated disinfection” Pars 0252-0308), the device comprising: a housing (rectangular box in Figs. 12 and 13; implicit/inherent in 

Walsh and Omori fail to explicitly teach an optical fiber core made of plastic or a non-thermal conductive material.  It is emphasized that Walsh does disclose that the core material of the fiber is made of “silica glass or the like”.  In the same field of endeavor, Rose discloses that common materials for optical fibers are silica glass or plastic (Par 0029).   Therefore, it would have been obvious to substitute one know material (silica glass), as taught by Walsh, for another known material (plastic), as taught by Rose, to yield predictable results, i.e. propagate light down an optical fiber. 
Walsh, Omori and Rose fail to explicitly teach a constant current device for controlling the intensity of the light sources.  It is emphasized that Walsh specifically teaches the use of LEDs as the light source (see Pars 0094, 0100 and 0288).  In the same field of endeavor, specifically dental treatment devices that use LEDs, Altshuler discloses that “typical power supply systems include… a driver forming pump voltage or current in the form of constant current” (Par 0085).  Furthermore, Wei discloses that the a constant current device configured to receive milliamp current that is reducible by an analog voltage or a pulse-width modulated (PWM) signal to the constant current device 
[Claims 15, 16 and 20] Walsh discloses a lens (22, Figs. 12 and 13; 1520, Fig. 15A) between the light source and the input of light conduit for focusing the light from the light source into light conduit.  Furthermore, it is clear that the housing (rectangular box in Figs. 12 and 13) houses the light source, controller and the lens (a similar interpretation exists from embodiment 15A, with the housing and controller not specifically shown).  As discussed above Omori discloses an attachment mechanism that selectively connects/attaches an optical fiber to a housing (40, 100, containing at least a light source; Figs. 1, 8 and 10); see explanation of claim 1, above. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh, Omori, Rose, Altshuler and Wei as applied to claim 8 above, and further in view of US 2014/0147802 to Naldoni.
Walsh, Omori, Rose, Altshuler and Wei are discussed above, but fail to explicitly teach a duty cycle controller to modify a pulsating on/off rate of the light source.  It is emphasized that both Walsh and Altshuler explicitly teach a light source that is operated in a pulsed mode, but are merely silent as to a specific controller that modifies the pulse rate.  However, in the same field of endeavor, specifically laser/light dental treatment devices, Naldoni discloses a controller that modifies/adjusts/selects the duty-cycle of the . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh, Omori, Rose, Altshuler and Wei as applied to claim 1 above, and further in view of US 2013/0177865 to Ostler. 
Walsh, Omori, Rose, Altshuler and Wei are discussed above. Specifically, the reference explicitly teaches using a light emitting diode (Pars 0098 and 0104) and using wavelengths for disinfection of dental areas (Par 0286), but fails to teach UVC wavelengths.  In the same field of endeavor, Ostler discloses that it is known to use UVC to disinfect and sterilize dental treatment areas (Pars 0022 and 0026).  Therefore, it would have been obvious to modify Walsh, Omori, Rose, Altshuler and Wei to include UVC wavelengths, as taught by Ostler, as a known wavelength used in dental procedures, specifically to disinfect/sterilize. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792